     Case 2:20-cv-02079-RFB-DJA Document 16 Filed 12/14/20 Page 1 of 2




 1   WRIGHT, FINLAY & ZAK, LLP
     Darren T. Brenner, Esq.
 2   Nevada Bar No. 8386
 3   Lindsay D. Robbins, Esq.
     Nevada Bar No. 13474
 4   7785 W. Sahara Ave., Suite 200
     Las Vegas, NV 89117
 5   (702) 637-2345; Fax: (702) 946-1345
 6   dbrenner@wrightlegal.net
     lrobbins@wrightlegal.net
 7   Attorneys for Plaintiff, U.S. Bank National Association, as Trustee for Structured Asset
     Securities Corporation Mortgage Loan Trust 2007-BNC1, Mortgage Pass-Through Certificates,
 8   Series 2007-BNC1
 9
                                 UNITED STATES DISTRICT COURT
10                                    DISTRICT OF NEVADA
11   U.S. BANK NATIONAL ASSOCIATION, AS                Case No.: 2:20-cv-02079-RFB-DJA
12   TRUSTEE FOR STRUCTURED ASSET
     SECURITIES CORPORATION MORTGAGE
13   LOAN TRUST 2007-BNC1, MORTGAGE                    STIPULATION AND ORDER TO
     PASS-THROGH CERTIFICATES, SERIES                  EXTEND TIME PERIOD TO RESPOND
14
     2007-BNC1,                                        TO MOTION TO DISMISS [ECF No. 4]
15
                          Plaintiff,                   [Second Request]
16          vs.
17   FIDELITY NATIONAL TITLE GROUP,
18   INC.; FIDELITY NATIONAL TITLE
     INSURANCE COMPANY; DOE
19   INDIVIDUALS I through X; and ROE
     CORPORATIONS XI through XX, inclusive,
20
                          Defendant.
21
22          Plaintiff, U.S. Bank National Association, as Trustee for Structured Asset Securities
23   Corporation Mortgage Loan Trust 2007-BNC1, Mortgage Pass-Through Certificates, Series
24   2007-BNC1 (“US Bank”) and Defendant Fidelity National Title Insurance Company (“FNTIC”),
25   by and through their counsel of record, hereby stipulate and agree as follows:
26          1. On October 16, 2020, US Bank filed its Complaint in Eighth Judicial District Court,
27                Case No. A-20-823189-C [ECF No. 1-1];
28



                                                Page 1 of 2
     Case 2:20-cv-02079-RFB-DJA Document 16 Filed 12/14/20 Page 2 of 2




 1          2. On November 12, 2020, Defendants filed a Petition for Removal to this Court [ECF
 2             No. 1];
 3          3. On November 16, 2020, FNTIC filed a Motion to Dismiss [ECF No. 4];
 4          4. US Bank’s deadline to respond to FNTIC’s Motion to Dismiss is currently December
 5             14, 2020 [ECF No. 13];
 6          5. US Bank’s counsel is requesting a brief extension until Monday, December 28, 2020,
 7             to file its response to the pending Motion to Dismiss;
 8          6. This extension is requested to allow the Parties additional time to discuss a stipulation
 9             for US Bank to amend its Complaint to correct certain exhibits that were provided
10             with the original Complaint.
11          7. Counsel for FNTIC does not oppose the requested extension;
12          8. This is the second request for an extension which is made in good faith and not for
13             purposes of delay.
14          IT IS SO STIPULATED.
15    DATED this 14th day of December, 2020.           DATED this 14th day of December, 2020.
16    WRIGHT, FINLAY & ZAK, LLP                        SINCLAIR BRAUN LLP
17
      /s/ Lindsay D. Robbins                           /s/ Kevin S. Sinclair
18    Darren T. Brenner, Esq.                          Kevin S. Sinclair, Esq.
      Nevada Bar No. 8386                              Nevada Bar No. 12277
19    Lindsay D. Robbins, Esq.                         16501 Ventura Boulevard, Suite 400
20    Nevada Bar No. 13474                             Encino, California 91436
      7785 W. Sahara Ave., Suite 200                   Attorney for Defendants, Fidelity National
21    Las Vegas, NV 89117                              Title Group, Inc. and Fidelity National Title
      Attorneys for Plaintiff, U.S. Bank National      Insurance Company
22    Association, as Trustee for Structured Asset
23    Securities Corporation Mortgage Loan Trust
      2007-BNC1, Mortgage Pass-Through
24    Certificates, Series 2007-BNC1
25
                                                           IT IS SO ORDERED:
     IT IS SO ORDERED.
26
            Dated this _____
                       14th day of December, 2020.
27                                                       __________________________
                                                  ________________________________________
28                                                      RICHARD F. BOULWARE, II
                                                  UNITED STATES MAGISTRATE JUDGE
                                                         United States District Judge

                                                Page 2 of 2
